Citation Nr: 1813859	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-53 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1962 to June 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.      

FINDING OF FACT

Throughout the appeal period the Veteran has had at worst level III hearing loss in the right and left ear.  


CONCLUSION OF LAW

The criteria for an initial, compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.27, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes the applicable Diagnostic Code (DC) for hearing impairment is DC 6100.  38 C.F.R. § 4.85.  The diagnostic criteria associated with DC 6100 do not list any specific symptoms or functional effects.  See 38 C.F.R. §§ 4.85, Table VI, Table VIA, Table VII, 4.86; see also Doucette v. Shulkin, 28 Vet. App. 366, 367 (2017).  Rather, hearing loss is evaluated through the mechanical application of a veteran's audiometric test results to the rating tables.  Doucette, 28 Vet. App. at 367, citing Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry.  

The Rating Schedule utilizes three tables to evaluate hearing impairment; Tables VI, VIA, and VII.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining Roman numeral designations for the level of hearing impairment in each ear.  38 C.F.R. § 4.85(e).  Roman numeral designations are derived from Table VI or VIA.  38 C.F.R. §§ 4.85(b), (c).  Table VI is based on a combination of puretone threshold average and speech discrimination percentage.  38 C.F.R. § 4.85(b).  The Roman numerals range from I to XI.  A higher Roman numeral is assigned based on a combination of a higher puretone threshold average and a lower speech discrimination percentage.  If the use of speech discrimination is not appropriate, then Table VIA is the appropriate source of the Roman numeral designation, which is based solely on puretone threshold average.  38 C.F.R. 
§ 4.85(c).  Puretone threshold average is the average of the puretone thresholds at the 1000, 2000, 3000, and 4000 Hertz (Hz) frequencies.  38 C.F.R. § 4.85(d).  

Notwithstanding the above, when the puretone threshold at the 1000, 2000, 3000, and 4000 Hz frequencies is 55 decibels (dBs) or more; or when the puretone threshold is 30 dBs or less at the 1000 Hz frequency and 70 dBs or more at the 2000 Hz frequency, whichever table, Table VI or VIA, results in the highest Roman numeral will be utilized.  38 C.F.R. § 4.86.  

A review of the record shows the Veteran filed his claim for service connection for hearing loss in November 2015.  Thereafter, he was examined for VA purposes in January 2016.  During that examination, puretone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
35
60
70
75
60
LEFT
20
45
70
80
80
68.75

Speech discrimination testing revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  

In light of these results and the fact the audiologist did not certify the use of the speech discrimination percentage was inappropriate, Table VIA is not applicable.  See 38 C.F.R. §§ 4.85(c) (Table VIA will be used when the examiner certifies that the use of the speech discrimination test is not appropriate).  

Utilizing Table VI, the combination of the 60 dB puretone threshold average and the 88 percent speech discrimination for the right ear results in the designation of a Roman numeral III.  See 38 C.F.R. § 4.85.  For the left ear, the combination of the 69 dB puretone threshold average and the 84 percent speech discrimination results in the designation of a Roman numeral III.  When the Roman numerals III and III are applied to Table VII, the resulting percentage evaluation is zero.  

In view of the forgoing results, a basis upon which to establish entitlement to a compensable evaluation for the Veteran's hearing loss has not been presented.  

In reaching this decision, the Board notes that the Veteran submitted private hearing evaluations.  A June 2010 private audiological evaluation showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
25
60
65
75
56.25
LEFT
20
40
60
75
75
62.5

However, it is not clear that there was a Maryland CNC speech discrimination test conducted as required by VA regulations under 38 C.F.R. § 4.85(a), and therefore this result may not be considered to support a higher rating.  .  

The Veteran also submitted a private audiological evaluation from December 2015, showing the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
30
60
75
85
62.5
LEFT
25
40
65
75
85
66.25

The December 2015 evaluation did not include any speech recognition scores, and therefore this document as well is inadequate for purposes for evaluating hearing impairment.  


ORDER

An initial, compensable disability rating for bilateral hearing loss is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


